                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Robin E. Perkins, Esq.
                                                           Nevada Bar No. 9891
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7   Email: asorenson@swlaw.com
                                                                  rperkins@swlaw.com
                                                       8          kbeverly@swlaw.com
                                                       9   Attorneys for Defendant Bank of America, N.A.
                                                      10                              UNITED STATES DISTRICT COURT
                                                      11                                      DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           RICHARD ZEITLIN, an individual;                 Case No.: 2:18-cv-01919-RFB-CWH
                         LAW OFFICES

                          702-784--5200




                                                      14
                                                           ADVANCED TELEPHONY
                               L.L.P.




                                                      15   CONSULTANTS; MRZ MANAGEMENT,
                                                           LLC; DONOR RELATIONS, LLC; TPFE,
                                                      16   INC.; AMERICAN TECHNOLOGY                       STIPULATION AND ORDER TO
                                                           SERVICES; COMPLIANCE                            EXTEND DEADLINE TO RESPOND TO
                                                      17   CONSULTANTS; CHROME BUILDERS                    COMPLAINT TO NOVEMBER 16, 2018
                                                           CONSTRUCTION, INC.; UNIFIED DATA
                                                      18   SERVICES;                                       (FIRST REQUEST)

                                                      19                        Plaintiffs,

                                                      20   v.

                                                      21   BANK OF AMERICA, N.A.;

                                                      22                        Defendant.

                                                      23          Pursuant to Local Rule 7-1, Plaintiffs Richard Zeitlin; Advanced Telephony Consultants;
                                                      24   MRZ Management, LLC; Donor Relations, LLC; TPFE, Inc.; American Technology Services;
                                                      25   Compliance Consultants; Chrome Builders Construction, Inc.; and Unified Data Services (the
                                                      26   “Plaintiffs”) and Defendant Bank of America, N.A. (“BANA”), by and through their respective
                                                      27   undersigned counsel of record, submit this Stipulation and Proposed Order for the extension of
                                                      28   BANA’s deadline to respond to Plaintiffs’ Complaint in this action (the “Complaint”) to
                                                       1   November 16, 2018.
                                                       2           Plaintiff filed the Complaint in this Court on October 5, 2018;
                                                       3           BANA’s deadline to respond to the Complaint is currently October 30, 2018; and
                                                       4           This is the Parties’ first request for an extension of time to respond to the Complaint and is
                                                       5   not intended to cause any delay or prejudice to any party. The reason for the extension is to give
                                                       6   BANA time to evaluate and respond to the allegations set forth in the Complaint.
                                                       7           IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       8   for BANA to respond to the Complaint in this action is extended to and through November 16,
                                                       9   2018.
                                                      10   Dated: October 22, 2018                             Dated: October 22, 2018

                                                      11       COOPER LEVENSON, P.A.                               SNELL & WILMER L.L.P.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           By: /s/ Joel F. Hansen (with permission)            By: /s/ Kiah D. Beverly-Graham
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                               Joel F. Hansen, Esq. (NV Bar 1876)                  Amy F. Sorenson (NV Bar 12495)
                         LAW OFFICES

                          702-784--5200




                                                      14       1835 Village Center Circle                          Robin E. Perkins (NV Bar 9891)
                               L.L.P.




                                                               Las Vegas, Nevada 89134                             Kiah D. Beverly-Graham (NV Bar 11916)
                                                      15
                                                                                                                   3883 Howard Hughes Pkwy, Ste 1100
                                                      16       Attorneys for Plaintiffs                            Las Vegas, Nevada 89169

                                                      17                                                           Attorneys for Bank of America, N.A.
                                                      18

                                                      19

                                                      20

                                                      21

                                                      22                                                 ORDER

                                                      23
                                                                                                         IT IS SO ORDERED:
                                                      24

                                                      25
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                      26

                                                      27                                                 DATED: October 24, 2018

                                                      28


                                                                                                           -2-
                                                       1                                  CERTIFICATE OF SERVICE
                                                       2          I hereby certify that on this date, I electronically filed the foregoing STIPULATION
                                                       3   AND ORDER TO EXTEND DEADLINE TO RESPOND TO COMPLAINT TO
                                                       4   NOVEMBER 16, 2018 (FIRST REQUEST) with the Clerk of the Court for the U. S. District
                                                       5   Court, District of Nevada by using the Court’s CM/ECF system. Participants in the case who are
                                                       6   registered CM/ECF users will be served by the CM/ECF system.
                                                       7          DATED: October 22, 2018
                                                       8
                                                                                                       /s/ Lara J. Taylor
                                                       9                                              An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                        -3-
